Citation Nr: 0629188	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches claimed as 
secondary to a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.


FINDING OF FACT

The veteran's headaches are neither related to a disease or 
injury in service, nor were they caused or aggravated by the 
veteran's service-connected right eye disability.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by the veteran's 
active duty service, nor are they proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A May 2001 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that this 
letter was sent to the appellant prior to the August 2002 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2001 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for 
headaches, the Board has concluded that the preponderance of 
the evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claim.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records as well as his discharge papers.  The 
veteran noted in an August 2001 statement that relevant 
treatment records should be obtained from the Orlando VA 
medical center, the Puerto Rico VA medical center (PR-VAMC), 
and Dr. AV.  The RO requested treatment records from all 
three; however, it was unable to obtain such records from the 
PR-VAMC and Dr. AV.  Nonetheless, the Board finds that VA 
fulfilled its duty to assist under 38 C.F.R. § 3.159.

The claims file indicates that the RO requested outpatient 
treatment records for the years identified by the veteran 
from the PR-VAMC on three separate occasions.  However, no 
response was ever received in connection with any of the 
requests.  The last request was made in August 2002.  In 
January 2003, the RO contacted the veteran per 38 C.F.R. 
§ 3.159(e) to inform him that the PR-VAMC never responded to 
any of the RO's records requests.  The veteran indicated that 
he intended to contact the PR-VAMC.  No further information 
was received from the veteran or the PR-VAMC regarding the 
treatment records.  The Board finds that the RO made all 
necessary attempts to retrieve the VA outpatient records and 
properly notified the veteran when it determined that further 
efforts would be futile.  See 38 C.F.R. § 3.159(c)(2), (e).

The claims file also indicates that the RO requested 
treatment records from Dr. AV on two separate occasions in 
October 2001 and February 2002.  When no response was 
received, the RO sent a letter to the veteran in June 2002 
informing the veteran that it was unable to obtain the 
records due to an incorrect address.  The veteran was asked 
to provide a more current address if possible.  The veteran 
did not respond to this request, but instead submitted 
statements from Dr. AV in July 2002 and February 2004.

The veteran was provided February 2004 VA examinations in the 
areas of neurological disorders, general medicine, and 
ophthalmology in conjunction with his claim.  The veteran's 
representative argues that these examinations are 
insufficient, and requests that the Board remand for another 
neurological examination on the basis that the veteran's 
headaches are more likely neurological in nature and the 
February 2004 VA examiner that conducted the neurological 
examination was unable to render a medical opinion as to the 
etiology of the veteran's headaches.

VA has a duty to provide a VA examination when the record 
lacks sufficient competent medical evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4).  In the present case, the Board 
finds that the February 2004 VA examinations, along with the 
other medical evidence of record, are sufficient to decide 
the veteran's claim.

The Board acknowledges the representative's July 2006 
statement that the veteran's headaches are "more likely" 
neurological in nature, and therefore, the fact that the 
February 2004 VA neurological examiner did not render an 
etiological opinion necessitates a new VA examination and 
opinion.  However, the Board notes that an etiological 
opinion was rendered by the February 2004 ophthalmology 
examiner, and that the neurological examiner noted deference 
to that opinion.  Furthermore, there is no indication that 
the veteran's representative is competent to assess whether 
the veteran's condition is neurological or ocular in nature, 
and therefore comment on the type of medical opinion 
necessary to decide the veteran's claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the February 2004 VA examinations were adequate 
and there is no basis for a new VA examination or medical 
opinion.


Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The veteran contends that his headaches are the result of his 
service-connected right eye vision defect, and that he has 
had these headaches since the 1963 in-service injury that 
caused the service-connected right eye vision defect.  He 
further asserts that the medical evidence of record supports 
his contention and provides a current diagnosis and nexus 
opinion.

The veteran's service medical records are silent for any 
complaints of headaches, including the treatment notes 
related to the 1963 right eye injury.  The veteran's May 1963 
separation exam does not note any pertinent abnormalities or 
defects, nor does it report a history of headaches.  
Furthermore, there are no complaints of headaches associated 
with eye injury in the veteran's private and VA treatment 
records.  In fact, the only complaint of headaches in the 
medical record is a November 1998 ear, nose, and throat 
medical report which notes that the veteran indicated that he 
experienced an occasional headache, usually associated with 
not eating or eating late.  Otherwise, the record is absent 
any mention of headaches, including an April 1966 VA eye 
examination, a November 1998 private eye examination and a 
January 2000 VA eye examination.  The Board finds the lack of 
evidence of any complaints or treatment for headaches, 
especially during eye examinations, weighs against the 
veteran's claim for direct service connection.

A February 2003 note from Dr. AV indicates that the veteran 
has been receiving treatment for vision problems and 
recurrent headaches since 1993.  However, this is thirty 
years since the veteran's service separation.  This thirty 
year lapse in time between the veteran's active service and 
the first evidence of headaches weighs against a claim for 
direct service connection.  The Board may, and will, consider 
in its assessment of direct service connection the passage of 
a lengthy period of time wherein the veteran has not 
complained of the maladies at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In February 2004, the veteran was provided a VA eye 
examination in connection with his claim.  The examiner 
concluded that there was no ocular reason, including a right 
eye vision defect, for the veteran's complained of headaches.  
This conclusion was reached after a thorough interview with 
the veteran, a complete ocular examination, and a review of 
the claims folder.

To the contrary, the veteran submitted a February 2003 note 
from Dr. AV that indicates that the veteran's recurrent 
headaches followed a bullet shot in 1963 and have persisted 
and worsened since the accident.  However, the Board notes 
that there is no stated medical basis for Dr. AV's opinion 
that the veteran's headaches are related to his right eye 
vision defect, and the conclusion appears to be based solely 
on a history as provided by the veteran.  This is further 
indicated by the fact that the note indicates that Dr. AV has 
only been treating the veteran for recurrent headaches since 
1993.  Therefore, there is a thirty-year gap between service 
separation and Dr. AV's treatment of the veteran.  
Furthermore, there is no indication of any examination or 
objective medical evidence to support Dr. AV's opinion.  The 
opinion does not appear to be based on a review of the 
veteran's in-service and/or post-service treatment records.  
Thus, the Board finds the opinion is not persuasive, 
particularly in light of the February 2004 VA medical opinion 
that is based upon a review of the entire claims folder.  The 
Board notes that it is not bound by a medical opinion based 
solely upon an unsubstantiated history as related by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the Board will afford more probative weight to the 
February 2004 VA examination opinion on the issue of whether 
the veteran's current headaches are related to his service-
connected right eye disability.

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his headaches are caused by his 
service-connected right eye vision defect.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

There is no competent medical evidence that the veteran 
experienced chronic headaches while in-service, or for thirty 
years following service.  Based on the above analysis, with 
respect to the probative weights assigned, the Board finds 
the preponderance of the evidence is against any direct 
service connection for headaches.  Additionally, with 
consideration of the greater probative weight accorded the VA 
examiner's report, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for headaches secondary to a right eye disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for headaches, claimed as 
secondary to a right eye disability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


